Exhibit 10.2

THREE-YEAR CHANGE OF CONTROL AGREEMENT

This THREE-YEAR CHANGE OF CONTROL AGREEMENT (the “Agreement”) is made and
entered into as of February 14, 2013 by and among LAKE SUNAPEE BANK, FSB (the
“Bank”), NEW HAMPSHIRE THRIFT BANCSHARES, INC. (the “Company”) and William J.
McIver (the “Officer”), with the Company being a party hereto solely for
purposes of section 20 hereof.

INTRODUCTORY STATEMENT

The Board of Directors has concluded that it is in the best interests of the
Bank, the Company and their prospective shareholders to establish a working
environment for the Officer which minimizes the personal distractions that might
result from possible business combinations in which the Company or the Bank
might be involved. To this end, the Bank has decided to provide the Officer with
assurance that his compensation will be continued for a minimum period of three
(3) years following termination of employment as defined in Treasury Regulation
Section 1.409A-1(h)(1)(ii) (the “Assurance Period”) if his employment terminates
under specified circumstances related to a business combination. The Board of
Directors of the Bank has decided to formalize this assurance by entering into
this Change of Control Agreement with the Officer. The Board of Directors of the
Company has authorized the Company to guarantee the Bank’s obligations under
this Agreement.

The terms and conditions which the Bank, the Company and the Officer have agreed
to are as follows.

AGREEMENT

 

  Section 1. Effective Date; Term; Change of Control and Pending Change of
Control Defined.

(a) This Agreement shall take effect as of the date written above (the
“Effective Date”) and shall be in effect during the period (the “Term”)
beginning on the Effective Date and ending on the first anniversary of the date
on which the Bank notifies the Officer of its intent to discontinue the
Agreement (the “Initial Expiration Date”) or, if later, the first anniversary of
the latest Change of Control or Pending Change of Control, as defined below,
that occurs after the Effective Date and before the initial Expiration Date.

(b) For all purposes of this Agreement, a “Change of Control” shall be deemed to
have occurred upon the happening of any of the following events:

(i) the consummation of a reorganization, merger or consolidation of the Company
with one (1) or more other persons, other than a transaction following which:

(A) at least 51% of the equity ownership interests of the entity resulting from
such transaction are beneficially owned (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended (“Exchange
Act”)) in substantially the same relative proportions by persons who,
immediately prior to such transaction,



--------------------------------------------------------------------------------

beneficially owned (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) at least 51% of the outstanding equity ownership interests in the
Company; and

(B) at least 51% of the securities entitled to vote generally in the election of
directors of the entity resulting from such transaction are beneficially owned
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) in
substantially the same relative proportions by persons who, immediately prior to
such transaction, beneficially owned (within the meaning of Rule 13d-3
promulgated under the Exchange Act) at least 51% of the securities entitled to
vote generally in the election of directors of the Company;

(ii) the acquisition of all or substantially all of the assets of the Company or
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 30% or more of the outstanding securities of the Company
entitled to vote generally in the election of directors by any person or by any
persons acting in concert;

(iii) a complete liquidation or dissolution of the Company;

(iv) the occurrence of any event if immediately following such event, at least
50% of the members of the Board of Directors of the Company do not belong to any
of the following groups:

(A) individuals who were members of the Board of Directors of the Company on the
date of this Agreement; or

(B) individuals who first became members of the Board of Directors of the
Company after the date of this Agreement either:

(1) upon election to serve as a member of the Board of Directors of the Company
by affirmative vote of three-quarters of the members of such board, or of a
nominating committee thereof, in office at the time of such first election; or

(2) upon election by the shareholders of the Board of Directors of the Company
to serve as a member of such board, but only if nominated for election by
affirmative vote of three-quarters or the members of the Board of Directors of
the Company, or of a nominating committee thereof, in office at the time of such
first nomination;

provided, however, that such individual’s election or nomination did not result
from an actual or threatened election contest or other actual or threatened
solicitation of proxies or consents other than by or on behalf of the Board of
Directors of the Company; or

(v) any event which would be described in section 1(b)(i), (ii), (iii) or
(iv) if the term “Bank” were substituted for the term “Company” therein.

 

2



--------------------------------------------------------------------------------

In no event, however, shall a Change of Control be deemed to have occurred as a
result of any acquisition of securities or assets of the Company, the Bank, or a
subsidiary of either of them, by the Company, the Bank, or any subsidiary of
either of them, or by any employee benefit plan maintained by any of them. For
purposes of this section 1(b), the term “person” shall have the meaning assigned
to it under Sections 13(d)(3) or 14(d)(2) of the Exchange Act.

(c) For purposes of this Agreement, a “Pending Change of Control” shall mean:
(i) the signing of a definitive agreement for a transaction which, if
consummated, would result in a Change of Control; (ii) the commencement of a
tender offer which, if successful, would result in a Change of Control; or
(iii) the circulation of a proxy statement seeking proxies in opposition to
management in an election contest which, if successful, would result in a Change
of Control. Notwithstanding anything contained herein to the contrary, a Pending
Change of Control shall not have been deemed to occur unless the Change of
Control contemplated by such Pending Change of Control does, in fact, occur.

 

  Section 2. Discharge Prior to a Pending Change of Control

The Bank may discharge the Officer at any time prior to the occurrence of a
Pending Change of Control for any reason or for no reason. In such event:

(a) The Bank shall pay to the Officer (or, in the event of his death, his
estate) his earned but unpaid compensation (including, without limitation,
salary and all other items which constitute wages under applicable law) as of
the date of his termination of employment. This payment shall be made at the
time and in the manner prescribed by law applicable to the payment of wages but
in no event later than thirty (30) days after the date of the Officer’s
termination of employment.

(b) The Bank shall provide the benefits, if any, due to the Officer (or, in the
event of his death, his estate, surviving dependents or his designated
beneficiaries) under the employee benefit plans and programs and compensation
plans and programs maintained for the benefit of the officers and employees of
the Bank. The time and manner of payment or other delivery of these benefits and
the recipients of such benefits shall be determined according to the terms and
conditions of the applicable plans and programs; provided, however, that such
benefits shall, if and to the extent necessary to except such benefits from
section 409A (“Section 409A”) of the Internal Revenue Code of 1986 (the “Code”),
be paid within 2 1/2 months following the end of the taxable year of the
Officer, Bank or the Company, whichever is longer, in which the termination
event occurs.

The payments and benefits described in sections 2(a) and (b) shall be referred
to in this Agreement as the “Standard Termination Entitlements.” In addition,
the Officer, the Company and the Bank agree that the termination benefits
described in this sections 2(a) and (b) are intended to be exempt from
Section 409A (“Section 409A”) of the Internal Revenue Code of 1986 (the “Code”)
pursuant to Treasury Regulation Section 1.409A-1(b)(4) as short-term deferrals.

 

3



--------------------------------------------------------------------------------

  Section 3. Termination of Employment Due to Death

The Officer’s employment with the Bank shall terminate, automatically and
without any further action on the part of any party to this Agreement, on the
date of the Officer’s death. In such event, the Bank shall pay and deliver to
his estate and surviving dependents and beneficiaries, as applicable, the
Standard Termination Entitlements.

 

  Section 4. Termination Due to Disability after Change of Control or Pending
Change of Control.

The Bank may terminate the Officer’s employment during the Term and after the
occurrence of a Change of Control or a Pending Change of Control upon a
determination, by a majority vote of the members of the Board of Directors of
the Bank, acting in reliance on the written advice of a medical professional
acceptable to it, that the Officer is suffering from a physical or mental
impairment which, at the date of the determination, has prevented the Officer
from performing his assigned duties on a substantially full-time basis for a
period of at least ninety (90) days during the period of one (1) year ending
with the date of the determination or is likely to result in death or prevent
the Officer from performing his assigned duties on a substantially full-time
basis for a period of at least ninety (90) days during the period of one
(1) year beginning with the date of the determination. In such event:

(a) The Bank shall pay and deliver to the Officer (or in the event of his death
before payment, to his estate and surviving dependents and beneficiaries, as
applicable) the Standard Termination Entitlements.

(b) In addition to the Standard Termination Entitlements, the Bank shall
continue to pay the Officer his base salary, at the annual rate in effect for
him immediately prior to the termination of his employment, during a period
ending on the earliest of (i) the expiration of ninety (90) days after the date
of termination of his employment; (ii) the date on which long-term disability
insurance benefits are first payable to him under any long-term disability
insurance plan covering employees of the Bank (the “LTD Eligibility Date”);
(iii) the date of his death; (iv) the expiration of the Assurance Period (the
“Initial Continuation Period”); and (v) within 2 months following the end of the
taxable year of the Officer, Bank or the Company, whichever is longer, in which
the termination event occurs. If the end of the Initial Continuation Period is
neither the LTD Eligibility Date nor the date of his death, the Bank shall
continue to pay the Officer his base salary, at an annual rate equal to sixty
percent (60%) of the annual rate in effect for him immediately prior to the
termination of his employment, during an additional period ending on the
earliest of the LTD Eligibility Date, the date of his death and the expiration
of the Assurance Period.

A termination of employment due to disability under this section 4 shall be
effected by a notice of termination given to the Officer by the Bank and shall
take effect on the later of the effective date of termination specified in such
notice or the date on which the notice of termination is deemed given to the
Officer.

 

4



--------------------------------------------------------------------------------

The Officer, the Company and the Bank agree that the termination benefits
described in section 4(b) are intended to be exempt from Section 409A pursuant
to Treasury Regulation Section 1.409A-1(a)(5) as disability pay.

 

  Section 5. Discharge with Cause after Change of Control or Pending Change of
Control

(a) The Bank may terminate the Officer’s employment with “Cause” during the Term
and after the occurrence of a Change of Control or Pending Change of Control,
but a termination shall be deemed to have occurred with “Cause” only if:

(i) the Board of Directors of the Bank and the Board of Directors of the
Company, by separate majority votes of their entire membership, determine that
the Officer should be discharged because of personal dishonesty, incompetence,
willful misconduct, breach of fiduciary duty involving personal profit,
intentional failure to perform stated duties, willful violation of any law, rule
or regulation (other than traffic violations or similar offenses) or final cease
and desist order, or any material breach of this Agreement; and

(ii) at least forty-five (45) days prior to the vote contemplated by section
1(b)(i), the Bank has provided the Officer with notice of its intent to
discharge the Officer for Cause, detailing with particularity the facts and
circumstances which are alleged to constitute Cause (the “Notice of Intent to
Discharge”); and

(iii) after the giving of the Notice of Intent to Discharge and before the
taking of the vote contemplated by section 5(a)(i), the Officer (together with
his legal counsel, if he so desires) is afforded a reasonable opportunity to
make both written and oral presentations before the Board of Directors of the
Bank for the purpose of refuting the alleged grounds for Cause for his
discharge; and

(iv) after the vote contemplated by section 5(a)(i), the Bank has furnished to
the Officer a notice of termination which shall specify the effective date of
his termination of employment (which shall in no event be earlier than the date
on which such notice is deemed given) and include a copy of a resolution or
resolutions adopted by the Board of Directors of the Bank, certified by its
corporate secretary and signed by each member of the Board of Directors voting
in favor of adoption of the resolution(s), authorizing the termination of the
Officer’s employment with Cause and stating with particularity the facts and
circumstances found to constitute Cause for his discharge (the “Final Discharge
Notice”).

(b) If the Officer is discharged with Cause during the Term and after a Change
of Control or Pending Change of Control, the Bank shall pay and provide to him
(or, in the event of his death, to his estate and surviving beneficiaries and
dependents, as applicable) the Standard Termination Entitlements only. Following
the giving of a Notice of Intent to Discharge, the Bank may temporarily suspend
the Officer’s duties and authority and, in such

 

5



--------------------------------------------------------------------------------

event, may also suspend the payment of salary and other cash compensation, but
not the Officer’s participation in retirement, insurance and other employee
benefit plans. If the Officer is not discharged, or is discharged without Cause,
within forty-five (45) days after the giving of a Notice of Intent to Discharge,
payments of salary and cash compensation shall resume, and all payments withheld
during the period of suspension shall be promptly restored. If the Officer is
discharged with Cause not later than forty-five (45) days after the giving of
the Notice of Intent to Discharge, all payments withheld during the period of
suspension shall be deemed forfeited and shall not be included in the Standard
Termination Entitlements. If a Final Discharge Notice is given later than
forty-five (45) days, but sooner than ninety (90) days, after the giving of the
Notice of Intent to Discharge, all payments made to the Officer during the
period beginning with the giving of the Notice of intent to Discharge and ending
with the Officer’s discharge with Cause shall be retained by the Officer and
shall not be applied to offset the Standard Termination Entitlements. If the
Bank does not give a Final Discharge Notice to the Officer within ninety
(90) days after giving a Notice of intent to Discharge, the Notice of Intent to
Discharge shall be deemed withdrawn and any future action to discharge the
Officer with Cause shall require the giving of a new Notice of Intent to
Discharge.

 

  Section 6. Discharge without Cause after Change of Control or Pending Change
of Control

The Bank may discharge the Officer without Cause at any time after the
occurrence of a Change of Control or Pending Change of Control, and in such
event:

(a) The Bank shall pay and deliver to the Officer (or in the event of his death
before payment, to his estate and surviving dependents and beneficiaries, as
applicable) the Standard Termination Entitlements.

(b) In addition to the Standard Termination Entitlements, the Bank shall make a
lump sum payment to the Officer (or, in the event of his death before payment,
to his estate) within sixty (60) days following the Officer’s termination of
employment with the Bank, in an amount equal to the salary that Officer would
have earned if he had continued working for the Bank during the Assurance Period
at the highest annual rate of salary achieved during that portion of the
employment period which is prior to Officer’s termination of employment with the
Bank without discounting for early payment. Such lump sum shall be paid in lieu
of all other payments of salary provided for under this Agreement in respect of
the period following any such termination. The payments and benefits described
in section 6(b) are referred to in this Agreement as the “Additional Change of
Control Entitlements.” In addition, the Officer, the Company and the Bank agree
that the termination benefits described in sections 6(b) are intended to be
exempt from Section 409A pursuant to Treasury Regulation Section 1.409A-l(b)(4)
as short-term deferrals.

 

  Section 7. Resignation.

(a) The Officer may resign from his employment with the Bank at any time. A
resignation under this section 7 shall be effected by notice of resignation
given by the Officer to the Bank and shall take effect on the later of the
effective date of termination specified in such notice or the date on which the
notice of termination is deemed given to the Officer. The Officer’s resignation
of any of the positions within the Bank or the Company to which he has been
assigned shall be deemed a resignation from all such positions.

 

6



--------------------------------------------------------------------------------

(b) The Officer’s resignation shall be deemed to be for “Good Reason” if the
effective date of resignation occurs during the Term, but on or after the
effective date of a Change of Control, and is on account of:

(i) the failure of the Bank (whether by act or omission of the Board of
Directors, or otherwise) to appoint or re-appoint or elect or re-elect the
Officer to the position with Bank that he held immediately prior to the Change
of Control (the “Assigned Office”) or to a more senior office;

(ii) a material failure by the Bank, whether by amendment of the certificate of
incorporation or organization, by-laws, action of the Board of Directors of the
Bank or otherwise, to vest in the Officer the functions, duties, or
responsibilities customarily associated with the Assigned Office; provided that
the Officer shall have given notice of such failure to the Bank, and the Bank
has not fully cured such failure within thirty (30) days after such notice is
deemed given;

(iii) any reduction of the Officer’s rate of base salary in effect from time to
time or any failure (other than due to reasonable administrative error that is
cured promptly upon notice) to pay any portion of the Officer’s compensation as
and when due;

(iv) any change in the terms and conditions of any compensation or benefit
program in which the Officer participates which, either individually or together
with other changes, has a material adverse effect on the aggregate value of his
total compensation package; provided that the Officer shall have given notice of
such material adverse effect to the Bank, and the Bank has not fully cured such
material adverse effect within thirty (30) clays after such notice is deemed
given;

(v) any material breach by the Bank of any material term, condition or covenant
contained in this Agreement; provided that the Officer shall have given notice
of such material adverse effect to the Bank, and the Bank has not fully cured
such material adverse effect within thirty (30) days after such notice is deemed
given; or

(vi) a change in the Officer’s principal place of employment to a place that is
not the principal executive office of the Bank, or a relocation of the Bank’s
principal executive office to a location that is both more than twenty-five
(25) miles away from the Officer’s principal residence and more than twenty-five
(25) miles away from the location of the Bank’s principal executive office on
the day before the occurrence of the Change of Control.

In all other cases, a resignation by the Officer shall be deemed to be without
Good Reason. In the event of resignation, the Officer shall state in his notice
of resignation whether he considers his resignation to be a resignation with
Good Reason, and if he does, he shall state in such notice the grounds which
constitute Good Reason. The Officer’s determination of the existence of Good
Reason shall be conclusive in the absence of fraud, had faith or manifest error.

(c) In the event of the Officer’s resignation for any reason, the Bank shall pay
and deliver the Standard Termination Entitlements. In the event of the Officer’s
resignation with Good Reason, the Bank shall also pay and deliver the Additional
Termination Entitlements.

 

7



--------------------------------------------------------------------------------

  Section 8. Terms and Conditions of the Additional Termination Entitlements.

(a) The Bank and the Officer hereby stipulate that the damages which may be
incurred by the Officer following any termination of employment are not capable
of accurate measurement as of the date first above written and that the
Additional Termination Entitlements constitute reasonable damages under the
circumstances and shall be payable without any requirement of proof of actual
damage and without regard to the Officer’s efforts, if any, to mitigate damages.

(b) The Bank and the Officer further agree that the Bank may condition the
payment and delivery of the Additional Termination Entitlements on the receipt
of: (a) the Officer’s resignation from any and all positions which he holds as
an officer, director or committee member with respect to the Bank or the Company
or any subsidiary or affiliate of either of them; and (b) a release of the Bank
and its officers, directors, shareholders, subsidiaries and affiliates, in form
and substance satisfactory to the Bank, of any liability to the Officer, whether
for compensation or damages, in connection with his employment with the Bank and
the termination of such employment except for the Standard Termination
Entitlements and the Additional Termination Entitlements. This release must be
executed and delivered to the Bank no later than 53 days following the date of
termination and not revoke a release of claims in favor of the Company and the
Bank and all affiliates in the form as may be reasonably prescribed by the Bank.
Severance payments will commence following the expiration of the 60 day period
following termination of employment, provided that the Officer has executed and
delivered and not revoked the release no later than 53 days following the date
of termination and such release is effective upon the 60th day following
termination of employment.

(c) Notwithstanding anything herein contained to the contrary, in no event shall
the aggregate amount of compensation payable to the Officer under this Agreement
constitute an “excess parachute payment” with the meaning of Section 280G of the
Code and any regulations thereunder. In the event that the Bank shall determine
that any payments to be made hereunder (together with any other payments)
constitute an “excess parachute payment” within the meaning of Section 280G of
the Code and the regulations thereunder, then the Additional Termination
Entitlements shall be reduced by the Bank in its sole discretion to the point
that such compensation shall not qualify as an “excess parachute payment” within
the meaning of Section 280G of the Code and the regulations thereunder.

 

8



--------------------------------------------------------------------------------

  Section 9. No Effect on Employee Benefit Plans or Programs.

The termination of the Officer’s employment during the Assurance Period or
thereafter, whether by the Bank or by the Officer, shall have no effect on the
rights and obligations of the parties hereto under the Bank’s qualified or
non-qualified retirement, pension, savings, thrift, profit-sharing or stock
bonus plans, group life, health (including hospitalization, medical and major
medical), dental, accident and long term disability insurance plans or such
other employee benefit plans or programs, or compensation plans or programs, as
may be maintained by, or cover employees of the Bank from time to time;
provided, however, that nothing in this Agreement shall he deemed to duplicate
any compensation or benefits provided under any agreement, plan or program
covering the Officer to which the Bank or Company is a party and any duplicative
amount payable under any such agreement, plan or program shall be applied as an
offset to reduce the amounts otherwise payable hereunder. Notwithstanding
anything herein contained to the contrary, the provisions of this section 9
shall not be construed to provide any payment or benefit which would conflict
with the provisions of 12 CFR §163.39(b)(1) or section 19 hereof.

 

  Section 10. Successors and Assigns.

This Agreement will inure to the benefit of and be binding upon the Officer, his
legal representatives and testate or intestate distributees, and the Company and
the Bank and their respective successors and assigns, including any successor by
merger or consolidation or a statutory receiver or any other person or firm or
corporation to which all or substantially all of the assets and business of the
Company or the Bank may be sold or otherwise transferred. Failure of the Bank to
obtain from any successor its express written assumption of the Company’s or
Bank’s obligations hereunder at least sixty (60) days in advance of the
scheduled effective date of any such succession shall, if such succession
constitutes a Change of Control, constitute Good Reason for the Officer’s
resignation on or at any time during the Term following the occurrence of such
succession.

 

  Section 11. Notices.

Any communication required or permitted to be given under this Agreement,
including any notice, direction, designation, consent, instruction, objection or
waiver, shall he in writing and shall he deemed to have been given at such time
as it is delivered personally, or five (5) days after mailing if mailed, postage
prepaid, by registered or certified mail, return receipt requested, addressed to
such party at the address listed below or at such other address as one (1) such
party may by written notice specify to the other party:

If to the Officer:

To the most recent address on file with the Company or the Bank

If to the Company or the Bank:

New Hampshire Thrift Bancshares, Inc.

9 Main Street, P.O. Box 9

Newport, NH 03773

Attention: Chairman, Compensation Committee of the Board of Directors

 

9



--------------------------------------------------------------------------------

  Section 12. Indemnification for Attorneys’ Fees.

The Bank shall indemnify, hold harmless and defend the Officer against
reasonable costs, including legal fees, incurred by him in connection with or
arising out of any action, suit or proceeding in which he may be involved, as a
result of his efforts, in good faith, to defend or enforce the terms of this
Agreement; provided, however, that the Officer shall have substantially
prevailed on the merits pursuant to a judgment, decree or order of a court of
competent jurisdiction or of an arbitrator in an arbitration proceeding. The
determination whether the Officer shall have substantially prevailed on the
merits and is therefore entitled to such indemnification, be made by the court
or arbitrator, as applicable. In the event of a settlement pursuant to a
settlement agreement, any indemnification payment under this section 12 shall be
made only after a determination by the members of the Board (other than the
Officer and any other member of the Board to which the Officer is related by
blood or marriage) that the Officer has acted in good faith and that such
indemnification payment is in the best interests of the Bank. Any payment or
reimbursement to effect such indemnification shall be made no later than the
last day of the calendar year following the calendar year in which the Officer
incurs the expense or, if later, within sixty (60) days after the settlement or
resolution that gives rise to the Officer’s right to reimbursement; provided,
however, that the Officer shall have submitted to the Bank documentation
supporting such expenses at such time and in such manner as the Bank may
reasonably require. Notwithstanding anything herein contained to the contrary,
the provisions of this section 12 shall not be construed to provide any
indemnification right or other benefit which would conflict with the provisions
of 12 CFR §145.121.

 

  Section 13. Severability.

A determination that any provision of this Agreement is invalid or unenforceable
shall not affect the validity or enforceability of any other provision hereof.

 

  Section 14. Waiver.

Failure to insist upon strict compliance with any of the terms, covenants or
conditions hereof shall not be deemed a waiver of such term, covenant, or
condition. A waiver of any provision of this Agreement must be made in writing,
designated as a waiver, and signed by the party against whom its enforcement is
sought. Any waiver or relinquishment of any right or power hereunder at any one
(1) or more times shall not be deemed a waiver or relinquishment of such right
or power at any other time or times.

 

10



--------------------------------------------------------------------------------

  Section 15. Counterparts.

This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed an original, and all of which shall constitute one and the same
Agreement.

 

  Section 16. Governing Law.

This Agreement shall be governed by and construed and enforced in accordance
with the federal laws of the United States and, to the extent that federal law
is inapplicable, in accordance with the laws of the State of New Hampshire
applicable to contracts entered into and to be performed entirely within the
State of New Hampshire.

 

  Section 17. Headings and Construction.

The headings of sections in this Agreement are for convenience of reference only
and are not intended to qualify the meaning of any section. Any reference to a
section number shall refer to a section of this Agreement, unless otherwise
stated.

 

  Section 18. Entire Agreement; Modifications.

This instrument contains the entire agreement of the parties relating to the
subject matter hereof, and supersedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof. No modifications of this Agreement shall be valid unless made in writing
and signed by the parties hereto. Notwithstanding the preceding sentence, this
Agreement shall be construed and administered in such manner as shall be
necessary to effect compliance with Section 409A and shall be subject to
amendment in the future, in such manner as the Company and the Bank may deem
necessary or appropriate to effect such compliance; provided that any such
amendment shall preserve for the Officer the benefit originally afforded
pursuant to this Agreement.

 

  Section 19. Required Regulatory Provisions.

The following provisions are included for the purposes of complying with various
laws, rules and regulations applicable to the Bank:

(a) Notwithstanding anything herein contained to the contrary, the Bank’s Board
of Directors may terminate the Officer’s employment at any time, but any
termination by the Bank’s Board of Directors other than termination for Cause,
shall not prejudice the Officer’s right to compensation or other benefits under
this Agreement. The Officer shall have no right to receive compensation or other
benefits for any period after termination for Cause. Termination for Cause shall
include termination because of the Officer’s personal dishonesty, incompetence,
willful misconduct, breach of fiduciary duty involving personal profit,
intentional failure to perform stated duties, willful violation of any law, rule
or regulation (other than traffic violations or similar offenses) or final cease
and desist order, or any material breach of this Agreement.

(b) Notwithstanding anything herein contained to the contrary, in no event shall
the aggregate amount of compensation payable to the Officer hereunder exceed
three (3) times the Officer’s average annual compensation for the last live
(5) consecutive calendar years to end prior to his termination of employment
with the Bank (or for his entire period of employment with the Bank if less than
five (5) calendar years).

 

11



--------------------------------------------------------------------------------

(c) Notwithstanding anything herein contained to the contrary, any payments to
the Officer by the Bank, whether pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with Section 18(k) of the
Federal Deposit Insurance Act (“FDI Act”), 12 U.S.C. §1828(k), and any
regulations promulgated thereunder.

(d) Notwithstanding anything herein contained to the contrary, if the Officer is
suspended from office and/or temporarily prohibited from participating in the
conduct of the affairs of the Bank pursuant to a notice served under
Section 8(e)(3) or 8(g)(1) of the FDI Act, 12 U.S.C. §1818(e)(3) or 1818(g)(1),
the Bank’s obligations under this Agreement shall be suspended as of the date of
service of such notice, unless stayed by appropriate proceedings. If the charges
in such notice are dismissed, the Bank, in its discretion, may (i) pay to the
Officer all or part of the compensation withheld while the Bank’s obligations
hereunder were suspended and (ii) reinstate, in whole or in part, any of the
obligations which were suspended.

(e) Notwithstanding anything herein contained to the contrary, if the Officer is
removed and/or permanently prohibited from participating in the conduct of the
Bank’s affairs by an order issued under Section 8(e)(4) or 8(g)(1) of the FDI
Act, 12 U.S.C. §1818(e)(4) or (g)(1), all obligations of the Bank under this
Agreement shall terminate as of the effective date of the order, but vested
rights and obligations of the Bank and the Officer shall not be affected.

(f) Notwithstanding anything herein contained to the contrary, if the Bank is in
default (within the meaning of Section 3(x)(1) of the FDI Act, 12 U.S.C.
§1813(x)(1), all obligations of the Bank under this Agreement shall terminate as
of the date of default, but vested rights and obligations of the Bank and the
Officer shall not be affected.

(g) Notwithstanding anything herein contained to the contrary, all obligations
of the Bank hereunder shall be terminated, except to the extent that a
continuation of this Agreement is necessary for the continued operation of the
Bank: (1) by the Comptroller of the Currency (“Comptroller”) or his or her
designee, at the time the Federal Deposit Insurance Corporation enters into an
agreement to provide assistance to or on behalf of the Bank under the authority
contained in Section 13(c) of the FDI Act, 12 U.S.C. §1823(c); (ii) by the
Comptroller or his or her designee at the time such Comptroller or designee
approves a supervisory merger to resolve problems related to the operation of
the Bank or when the Bank is determined by such Comptroller to be in an unsafe
or unsound condition. The vested rights and obligations of the parties shall not
be affected.

If and to the extent that any of the foregoing provisions shall cease to be
required or by applicable law, rule or regulation, the same shall become
inoperative as though eliminated by formal amendment of this Agreement.

 

  Section 20. Guaranty.

The Company hereby irrevocably and unconditionally guarantees to the Officer the
payment of all amounts, and the performance of all other obligations, due from
the Bank in accordance with the terms of this Agreement as and when due without
any requirement of presentment, demand of payment, protest or notice of dishonor
or nonpayment.

 

12



--------------------------------------------------------------------------------

  Section 21. Payments to Key Employees

Notwithstanding anything in this Agreement to the contrary, to the extent
required under Section 409A, no payment to be made to a key employee (within the
meaning of Section 409A) shall be made sooner than the first day of the seventh
(7th) month after such termination of employment; provided, however, that to the
extent such delay is imposed by Section 409A as a result of a Change of Control
as defined in section 1(b), the payment shall be paid into a rabbi trust for the
benefit of the Officer as if the required delay was not imposed with such
amounts then being distributed to the Officer as soon as permissible under
Section 409A.

 

  Section 22. Involuntary Termination Payments to Employees (Safe Harbor).

In the event a payment is made to an employee only upon an involuntary
termination of employment, as deemed pursuant to this Agreement, such payment
will not be subject to Section 409A provided that such payment does not exceed
two (2) times the lesser of (i) the sum of the Officer’s annualized compensation
based on the taxable year immediately preceding the year in which termination of
employment occurs or (ii) the maximum amount that may be taken into account
under a qualified plan pursuant to Section 401(a)(17) of the Code for the year
in which the Officer terminates service (the “Safe Harbor Amount”). However, if
such payment exceeds the Safe Harbor Amount, only the amount in excess of the
Safe Harbor Amount will be subject to Section 409A. In addition, if such Officer
is considered a key employee, such payment in excess of the Safe Harbor Amount
will be subject to the provisions of Section 21 of this Agreement. The Officer,
the Company and the Bank agree that the termination benefits described in this
section 22 are intended to be exempt from Section 409A pursuant to Treasury
Regulation Section 1.409A-1(b)(9)(iii) as the safe harbor for separation pay due
to involuntary separation from service.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Bank and the Company have caused this Agreement to be
executed and the Officer has hereunto set his hand, all as of the day and year
first above written.

 

     

/s/ William J. McIver

      WILLIAM J. MCIVER       LAKE SUNAPEE BANK, FSB Attest:         By   

/s/ Laura Jacobi

    By:  

/s/ Stephen R. Theroux

  Name: Laura Jacobi       Name:   Stephen R. Theroux   Title:   SVP & CFO      
Title:   Chief Executive Officer       NEW HAMPSHIRE THRIFT BANCSHARES, INC.
Attest:         By   

/s/ Laura Jacobi

    By:  

/s/ Stephen R. Theroux

  Name: Laura Jacobi       Name:   Stephen R. Theroux   Title:   SVP & CFO      
Title:   Chief Executive Officer          